Case: 1:19-cv-02952 Document #: 148-8 Filed: 06/01/20 Page 1 of 3 PageID #:8928




                EXHIBIT H
Case: 1:19-cv-02952 Document #: 148-8 Filed: 06/01/20 Page 2 of 3 PageID #:8929




                                                       SECOND AMENDMENT
                                                TO THE PUBLISHING AGREEM'.tNT

                 TlUS AM,ENDM£NT ("Amendment'') to the publishing agreement between Foreli Knunarik as
                       ·               m -in-Fact for Akiane K.armarik now no longer a minor ("Author") and -
                                                                                ("Publisher") is made and effective as
                 of July 1, 2014 (the "Effective Date").

              WHEREAS, Author ond Publisher entered into that cerlain publishing agreement dated June 28, 2005
  ____ --··---A~•JD...CMJ!1~11Ld~•d Jw,ei~ 2008_(£91[ecti.Y£!Y. "Agreement'') for publi"!'tion of• literary wo,k
              titledAKM,YE: HER A.RT, JJER POETRY, FIER UFE (the ''Work");

                 WHEREAS, the parties desire to extend lhe tenm of the Agreement;

                 NOW, THEREFORE, in consideration of the murunl promises contained therein and the murual benefits
                 to be derived therefrom, lhe receipt and sufficiency of \'llhich arc hereby acknowledged, the parties agree
                 as follows:
                 J. Defioitwus. CapitaliZAXI terms used in this Amendmeot not otherwise defined shall have the meaning
                 ascribed to tliem in Ute Agreement.

                 2. Amendments.

                     a. The opening paragraph shall   be deleted in its entirety and replaced with the following:

                     "PUBLISHING AGREEMENT ("Agreement") made effective as of June 28, 2005, between Akiane
                     Kmmarik, Foreli Kmmarik (collectively, jouitly ood severally "Author"), whose address is 250
                     Northwest Boulevard, Suite l06A, Coeur d'Alene, JD 83814, Idaho 83814, and



                     b. The following phrase shall be deleted from the beginning oftbe first sentence in Section 1. 1:

                         "For a period of five (5) years from the date of execution of this Ag,eement,r

                         and shall be replaced with the following:

                         "During the term of copyrigl,t io the Work,"

                     c. TI,e following shall be added as to the beginning of Section S (ROYALTIES):

                         ''All monies due Author under tbis Agreement shall be split and paid SO% to Ak.iane
                         Kramru-ik and 50% to Foreli Kmmarik."

                      d. The second and third paragmphs of Section 5.1 (starting "Hardcover" and "Trade Paper",
                         respectively) shall be deleted in their entirety and replaced with the following:

                          "Hardcover and/or Trade Paper: Twenty-six percent (26%) of the sums actually
                          received by Publisher on all copies of 1'he Work sold after the Effective Date."




                                                        CONFIDENTIAL                                                AA000559
Case: 1:19-cv-02952 Document #: 148-8 Filed: 06/01/20 Page 3 of 3 PageID #:8930




               e. Section 5.6 (Mass Market Outlet Sales ) shall be deleted in its entirety. The category
                  formerly classified as "Mass Market Outlet Sales" will now pay at the full trade rate of
                    26%.

                t   Section 5.13 (Electronic Editions) shall be deleted in its entirety and replaced with the
                    following:

               "5.1 3 Electronic Editions. Oo copies of any electronic edition of the Work sold by Publisher or an
               affiliate or subsidiary, the royalty shall be:
                            - 5.13.L.eB.oo.ks.with.oµU;tlbJlngroen ts:Jl'(_enn,-five J):tteent (25%) o_f the sums actually
                              received by Publisher on net sales.                                       - - - ·· ·- - -
                              5.13.2 All electronic digital products excluding those set forth in Sectjon 5 13.1.
                              including but not limited to, enhanced eBooks, CD-ROMs, apps, audio/video streaming
                              and downloads: ten percent (10%) of the sums acrually received by Publisher on net
                              safes, or a pro-rata portion thereof if less than the entire Work is used (e.g. part of a
                              compilation)."


            3. F ull Force and Effect. All provisions of the Agreement shall remain in full force and effect, except
            as expressly modified hereby. To the extent a provision of this Amendment conflicts or differs willl any
            provision of the Agreement, this Amendment shall prevail. All references to the Agreement shall refer to
            d,e Agreement as amended h.ereby.

            [N WITNESS WHEREOF, the parties have duly executed this Amendment as of the day and year first
            written above.




                                                  CONFIDENTIAL                                              AA000560
